t c memo united_states tax_court jeffrey a roye petitioner v commissioner of internal revenue respondent docket no filed date p failed to file tax returns for and r prepared substitutes for returns under sec_6020 for those years and issued a notice_of_deficiency determining deficiencies in income_tax and additions to tax under sec_6651 and a and in his answer to amended petition r asserted as an alternative to additions to tax under sec_6651 additions to tax under sec_6651 held p is liable for the deficiencies in income_tax and additions to tax under sec_6651 and a and for and held further p is liable for an sec_6673 penalty of dollar_figure jeffrey a roye pro_se duy p tran kathryn f patterson and george edward gasper for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency notice respondent determined deficiencies in and additions to tax with respect to petitioner's federal_income_tax as follows additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure by answer to amended petition respondent supported by specific averments his determination of additions to tax under sec_6651 and as an alternative to those additions to tax claimed additions to tax pursuant to sec_6651 the issues for decision for and years in issue are whether petitioner underreported his income is liable for additions to tax for 1unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all amounts to the nearest dollar failures to a pay tax timely and b pay estimated income_tax and is liable for an addition_to_tax for fraudulent_failure_to_file or alternatively for nonfraudulent failure_to_file we must also decide whether to make absolute this court's order dated date directing petitioner to show cause why a penalty should not be imposed upon him under sec_6673 sanctioning taxpayers who among other things bring proceedings for the purpose of delay or advance a frivolous or groundless position findings_of_fact background at the time he filed the petition and amended petition petitioner lived in texas from at least to petitioner operated a pool-cleaning business he did not file federal_income_tax returns for taxable years he filed federal_income_tax returns for taxable years engaging a tax_return_preparer to prepare those returns 2there are also certain computational adjustments that follow from the adjustments at issue but they are not in controversy and we need not discuss them 3we assume on the basis of his returns that petitioner was a cash_basis taxpayer for internal_revenue_service irs examination respondent assigned revenue_agent mark tae to examine petitioner's liability for the years in issue by letter dated date revenue_agent tae informed petitioner that the irs had not received his tax returns for the years in issue and that he had scheduled a date meeting to discuss the matter in response petitioner sent a letter dated date stating that he would not attend that meeting and denying that he is liable for the so-called income_tax or any other internal revenue tax and a taxpayer under the internal_revenue_code he also stated that he had filed returns in past years out of total ignorance of the tax laws petitioner subsequently sent to revenue_agent tae a document claiming sovereign immunity from among other things any administrative action civil or criminal brought by the irs petitioner did not provide to revenue_agent tae records or other information concerning his taxable_income for the years in issue therefore to determine petitioner's income for those years revenue_agent tae inquired of a credit bureau and on the basis of the received information he had summonses served on five financial institutions one of those summoned financial institutions jpmorgan chase co jpmorgan chase informed him that in the years in issue petitioner had not maintained an account in his name but he may have had signature_authority with respect to the bank account of freedom church of revelation restoration ministries bank account revenue_agent tae had summonses served on jpmorgan chase requesting information concerning that account upon receiving the requested records revenue_agent tae examined the deposits made to the bank account over which petitioner indeed held sole signature_authority and copies of canceled checks noticing that memo lines of several deposited checks referenced pool services he sent third-party contact letters to issuers of those checks requesting additional information he received several responses all of which confirmed that petitioner had serviced their swimming pools during the years in issue and either that they remitted to him checks made out to fcr or petitioner's company name was fcr revenue_agent tae then reconstructed petitioner's income for the years in issue under the so-called bank_deposits method to reconstruct petitioner's income for each year in issue he prepared a schedule of the net deposit and individual item amount of checks that was sic received by petitioner and deposited to a bank account under the name of freedom church of revelation the source of each deposit ie interest payment name of issuer of check the check number and the memo text ie revenue_agent tae's notation of an interest payment memo line of deposited checks to the sum of those deposits he added undeposited items from third parties customers and he subtracted interest credited to the account and identifiable nontaxable deposits he believed that for each year in issue the resulting sum represented the year's unreported gross_income from petitioner's pool-cleaning business adjustment revenue_agent tae determined that during total deposits of dollar_figure were made to the bank account from which he subtracted dollar_figure representing interest the difference being unreported net deposits from pool cleaning he further concluded that petitioner also received from customers dollar_figure for pool cleaning services rendered none of which was deposited into the bank account he determined the net deposits plus undeposited items from customers totaling dollar_figure to be petitioner's unreported gross_income from his pool-cleaning business 4undeposited items from third parties represent amounts identified by revenue_agent tae through third-party contact letters paid to petitioner by customers of his pool-cleaning business which were not deposited into the bank account adjustment revenue_agent tae determined that during total deposits of dollar_figure were made to the bank account from which he subtracted dollar_figure and dollar_figure representing interest and gifts respectively the difference being unreported net deposits from pool cleaning he further concluded that petitioner also received from customers dollar_figure for pool cleaning services rendered none of which was deposited into the bank account he determined the net deposits plus undeposited items from customers totaling dollar_figure to be petitioner's unreported gross_income from his pool-cleaning business all years revenue_agent tae could not identify for either year in issue any business_expenses paid from the bank account substitutes for returns under sec_6020 respondent prepared substitutes for returns under sec_6020 for petitioner's years in issue sec_6020 returns the sec_6020 return showed dollar_figure and dollar_figure of interest_income and schedule c gross_receipts respectively totaling dollar_figure the sec_6020 return showed dollar_figure and dollar_figure of interest_income and schedule c gross_receipts respectively totaling dollar_figure the interest amounts and schedule c gross_receipts are the same as those determined in revenue_agent tae's bank_deposits analysis the sec_6020 returns showed resulting deficiencies of dollar_figure and dollar_figure for the years in issue in response to a letter ie a 30-day_letter proposing changes to petitioner's tax for those years petitioner disagreed with the proposed changes reiterated his denial of taxpayer status under the internal_revenue_code and stated that he did not file tax returns for tax years ending and there is no code section in the internal_revenue_code that authorizes the irs to 'change' returns even if he had filed a return petitioner did not make any income_tax payments or any estimated_tax payments for or notice respondent issued the notice on date from his small_business and self-employed office dallas texas it was signed on his behalf by janet a miller technical services gulf states area in an attachment to the notice respondent explained that for each year in issue his determination_of_a_deficiency in tax was principally due to his adjustments increasing petitioner's gross_receipts from his pool-cleaning business plus unreported interest_income respondent also explained his determination of additions to tax under sec_6651 and a and for each year in issue petitioner's discovery petitioner used the court's informal_discovery procedures to among other things request of respondent the following please provide a copy of the documentation which request states the badge number and or employee identification_number job description position and gs level with the irs of janet a miller along with a printed copy of the person's name who signed the notice_of_deficiency which was issued by respondent in the instant case docket no request please provide a copy of janet a miller's person who signed the notice_of_deficiency which was issued by respondent in the instant case docket no constitutional oath of office as required by article vi clause u s constitution and u s c sec please provide a copy of janet a miller's person request who signed the notice_of_deficiency which was issued by respondent in the instant case docket no affidavit declaring that she did not pay for or otherwise make a promise to secure the office as required by usc sec provide evidence that the form sec_1040 for years request and that petitioner did not file complied with the requirements of u s c sec_3506 c b a and paperwork reduction act the united_states supreme court ruled in 494_us_26 that the paperwork reduction act applies to internal_revenue_service tax forms request and that petitioner did not file complied with the provide evidence that the form sec_1040 for years requirements that the office of management budget omb mandates pursuant to regulations pincite cfr b and request specific liability for taxes imposed by subtitle a of the internal_revenue_code that apply to petitioner please provide a copy of all statutes creating a petitioner moved for permission to orally examine revenue_agent tae and ms miller respondent objected and we denied the motion in our order doing so we stated respondent represents and we agree that petitioner's allegations of error in the petition raise meritless legal theories and the scope of the proposed depositions is to further advance his meritless arguments which are not relevant to the subject of this case we shall deny the motion to take depositions we also advise petitioner to consult sec_6673 of the internal_revenue_code which allows us to impose a penalty not in excess of dollar_figure for among other things a proceeding in which the taxpayer's position is frivolous or groundless petitioner further attempted to use the court's formal discovery procedures-- his motion to compel production of documents--to make requests similar to those he made using informal_discovery respondent objected and we denied the motion in our order so doing we stated in the objection respondent lists petitioner's assignments of error and objects that all of petitioner's theories are meritless we agree petitioner's request for production of documents is not reasonably calculated to lead to the discovery of admissible evidence and is unduly burdensome and otherwise inappropriate we advised petitioner to read the authorities cited by respondent in his response to the motion and again advised him to examine sec_6673 we added the purpose of sec_6673 is to compel taxpayers to think and to conform their conduct to settled principles before they file returns and litigate 119_tc_285 trial of the case petitioner failed to appear for trial of the case respondent proceeded and the trial was concluded without petitioner's participation posttrial petitioner disobeyed the court's order at the conclusion of the trial to file a brief petitioner did file a motion to dismiss for lack of subject matter jurisdiction stating as grounds among others the following that declarant's occupation in life is operating a swimming pool cleaning and handyman service these activities are not taxable revenue activities that the free exercise and enjoyment of the god-given and constitutionally secured right to lawfully acquire property and or compensation in federal reserve notes by lawfully contracting my own labor in innocent and harmless activities cannot be and therefore has not been taxed for revenue purposes i deny being subject_to any internal revenue tax including the so-called income_tax he summarized his argument as follows for the reasons stated herein declarant denies being a taxpayer as that term is very narrowly defined in the internal_revenue_code at sec_1313 and sec_7701 respondent has not any cited any statute in its notice_of_deficiency dated date that makes declarant liable for the alleged for calendar years and therefore said notice is not a valid notice could not possibly apply to declarant and therefor does not confer jurisdiction on this court we denied the motion we issued an order directing petitioner to show cause why the court should not impose upon him a penalty under sec_6673 opinion i unreported income respondent contends that petitioner had unreported gross_receipts of dollar_figure and dollar_figure for the years in issue from his pool-cleaning business he also contends that petitioner received and failed to report for the years in issue interest_income of dollar_figure and dollar_figure which was credited to a bank account held in the name of freedom church of revelation restoration ministries over which petitioner held signature_authority respondent arrives at his conclusions on the basis of the bank_deposits analysis prepared by revenue_agent tae taking into account computational adjustments respondent determined deficiencies in tax of dollar_figure and dollar_figure for the years in issue petitioner bears the burden_of_proof see rule a where a taxpayer fails to maintain adequate_records the commissioner may reconstruct his income by using the bank_deposits method sec_446 102_tc_632 bank_deposits are prima facie evidence of income 87_tc_74 the bank_deposits method of proof assumes that all deposits made to a taxpayer's bank account are taxable_income unless the taxpayer can show that the deposits are not taxable clayton v commissioner t c pincite the commissioner need not show a likely source of the income but he must take into account any nontaxable items or deductible expenses of which he has knowledge id 5the u s court_of_appeals for the fifth circuit to which an appeal would lie absent a stipulation to the contrary see sec_7482 has held that for the presumption of correctness to attach in an unreported income case the commissioner must present some predicate evidence supporting its determination 932_f2d_1128 5th cir aff'g in part rev'g in part tcmemo_1990_68 respondent has done so by submitting for each year in issue a record of bank_deposits made to and interest credited to the bank account over which petitioner held sole signature_authority and testimony of individuals that they remitted checks to petitioner for pool cleaning services rendered during the years in issue in addition petitioner makes no argument that pursuant to sec_7491 the burden shifts to respondent in any event the record establishes that petitioner does not satisfy the preconditions found in sec_7491 to reconstruct petitioner's income for the years in issue under the bank_deposits method revenue_agent tae had summonses served on several financial institutions through which he identified a bank account held in the name of freedom church of revelation restoration ministries over which petitioner held signature_authority he also sent third-party contact letters from which he confirmed the existence of petitioner's pool-cleaning business and the deposit in the years in issue of its business receipts to that bank account revenue_agent tae received no information from petitioner therefore in preparing the bank_deposits analysis he analyzed the summoned records and contact letters to identify nontaxable deposits and deductible expenses to calculate net deposits he reduced the total deposits for each examined year by nontaxable deposits and interest credited to the bank account he determined that the net deposits for each year in issue plus undeposited items from third parties ie net receipts constituted unreported gross_income from petitioner's pool-cleaning business petitioner does not challenge the facts on which respondent's determinations are based his methodology in reconstructing petitioner's income or his calculation of tax he does not claim that for the years in issue his proceeds from pool cleaning and the interest he earned are any less than respondent determined or that proceeds from providing services and interest are not items of gross_income they are sec_61 and in the amended petition petitioner advances only meritless arguments to the effect that the notice was signed and issued by an individual lacking delegated authority to do so the notice does not plainly and clearly lay any income_tax_liability on petitioner respondent lacks the authority under sec_6020 to file substitutes for returns for petitioner and the notice placed a substantial burden upon petitioner's religious exercise in contravention of the religious freedom restoration act of as evidence of the arguments' lack of merit see eg 127_tc_200 holding that a notice of deficiency's failure to include a statutory citation for each adjustment does not invalidate the notice aff'd 521_f3d_1289 10th cir 110_tc_137 holding that the religious freedom restoration act of did not exempt the taxpayer from federal_income_tax because requiring his participation in the federal_income_tax system is the only means of furthering the government's compelling interest in establishing uniform mandatory participation in that system irrespective of religious belief aff'd 170_f3d_173 3d cir and green v commissioner tcmemo_2007_262 wl at holding it to be well settled that the secretary or_his_delegate may issue notices of deficiency we shall not painstakingly further address his assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir petitioner received dollar_figure and dollar_figure in unreported gross_income for the years in issue resulting in deficiencies in tax for those years of dollar_figure and dollar_figure respectively ii additions to tax and penalties a additions to tax under sec_6651 and sec_6654 in general the commissioner bears the burden of producing evidence that it 6while in his motion to compel production of documents petitioner requests copies of all delegation orders applying to the job description position and gs level of ms miller who signed the notice he concedes he is not challenging the authority of janet a miller to sign the notice he states his purpose for the request as follows the information responsive to this request is necessary because it is petitioner's responsibility to make sure that the agent acting for the government in this case janet a miller stays within the bounds of her authority when challenged those posing as government officers and agents are required to affirmatively prove whatever authority they claim petitioner's request manifests a frivolous purpose see eg kaye v commissioner tcmemo_2003_74 wl at is appropriate to impose the relevant addition_to_tax sec_7491 however if a taxpayer fails to assign error to an addition_to_tax he is deemed under rule b to have conceded that issue and the commissioner need not produce evidence that that addition_to_tax is appropriate 123_tc_213 118_tc_358 devries v commissioner tcmemo_2011_185 wl at in the notice respondent determined that petitioner is liable for each year in issue for additions to tax under sec_6651 for failure to pay the amount of tax shown on a return and under sec_6654 for failure to pay estimated_tax sec_6651 imposes an addition_to_tax where the taxpayer fails to pay the amount shown on a return by the prescribed date unless the taxpayer shows that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition_to_tax is of the amount of the tax for each month or fraction thereof during which the tax remains unpaid up to a maximum addition of the addition_to_tax applies only when an amount of tax is shown on a return 120_tc_163 a substitute for return prepared by the irs acting for the secretary under sec_6020 is treated as the taxpayer's return for purposes of sec_6651 sec_6651 wheeler v commissioner t c pincite sec_6654 and b provides for an addition_to_tax in the case of a taxpayer's underpayment of a required_installment of estimated_tax each required_installment of estimated_tax is equal to of the required_annual_payment which in turn is equal to the lesser_of percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for such year or if the individual filed a return_for_the_preceding_taxable_year of the tax shown on that return sec_6654 and b in neither the petition nor the amended petition does petitioner for either year in issue assign error to or contest in any way the additions to tax under sec_6651 or sec_6654 accordingly he is deemed to have conceded those issues and we need not consider whether respondent met his burden of production as to the propriety of those additions to tax we shall sustain the additions b addition_to_tax under sec_6651 we next address whether petitioner is liable for the addition_to_tax under sec_6651 for each year in issue sec_6651 imposes an addition_to_tax of up to of the amount of tax required to be shown on the return where the failure_to_file a federal tax_return is due to fraudulent conduct in determining whether a taxpayer's failure_to_file is fraudulent we consider the same elements considered in imposing the sec_6663 civil_fraud penalty clayton v commissioner t c pincite but focus on the taxpayer's decision to not file his return when due enayat v commissioner tcmemo_2009_257 wl at the commissioner bears the burden_of_proof see sec_7454 rule b to establish fraud the commissioner must show by clear_and_convincing evidence both that the taxpayer underpaid his income_tax for each year in issue and at least some portion of each such underpayment was due to fraud see 96_tc_858 aff'd 959_f2d_16 2d cir thus in establishing the underpayment the commissioner may not rely on the taxpayer's failure to meet his burden of proving error in the commissioner's determination as to the deficiencies id the commissioner need not prove the precise amount of the underpayment resulting from fraud but only that some part of the underpayment_of_tax for each year in issue is attributable to fraud 92_tc_661 we must determine whether petitioner's failure_to_file his tax returns for the years in issue was fraudulent underpayment_of_tax where allegations of fraud are intertwined with unreported and indirectly reconstructed income eg under the bank_deposits method it is properly part of the commissioner's case to investigate and negative reasonable explanations of nontaxable sources advanced by the taxpayer scott v commissioner tcmemo_2012_65 wl at see 348_us_121 where as in this case the taxpayer has not appeared at trial and has not filed any briefs in opposition to the commissioner's position he has not advanced specific nontaxable sources and the commissioner's proof of a likely taxable source of deposits is sufficient to meet his burden of establishing unreported income scott v commissioner wl at see 355_us_595 the commissioner must not only show that the taxpayer had unreported income for each year in issue but that he underpaid his tax scott v commissioner wl at respondent has established by clear_and_convincing evidence that petitioner underpaid his tax for each year in issue as detailed in our analysis above respondent's bank_deposits analysis shows by clear_and_convincing evidence that petitioner underreported his income by dollar_figure and dollar_figure for the years in issue by failing to report income from his pool-cleaning business and interest credited to the bank account petitioner makes no argument as to nontaxable sources or that he has unclaimed deductions or credits that reduce the tax burden attributable each year to his unreported income id at on each of the sec_6020 returns for the years in issue respondent accorded petitioner a standard_deduction and one personal_exemption and correctly calculated a tax_liability of dollar_figure and dollar_figure respectively which corresponds to the tax_tables in effect for the years in issue petitioner's underreporting of income resulted each year in his underpaying his tax respondent has thus shown by clear_and_convincing evidence that petitioner underreported his gross_income and consequently underpaid his tax for each year in issue fraudulent intent the second prong of the fraud test requires the commissioner to prove that for each year the taxpayer's failure_to_file an income_tax return was due to fraud fraud for that purpose is defined as intentional wrongdoing designed to evade tax believed to be owing dileo v commissioner t c pincite in other words the commissioner must prove that the taxpayer intended to conceal mislead or otherwise prevent the collection_of_taxes by not filing his return when due zhadanov v commissioner tcmemo_2002_104 wl at a fraudulent state of mind may be proved by circumstantial evidence because direct proof of the taxpayer's intent is rarely available dileo v commissioner t c pincite over the years courts have developed a nonexclusive list of factors that demonstrate fraudulent intent those badges_of_fraud include understatement of income maintenance of inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealment of income or assets failure to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer's testimony filing false documents and dealing in cash e g browning v commissioner tcmemo_2011_261 wl at and cases cited thereat although no single factor is necessarily sufficient to establish fraud a combination of factors is more likely to constitute persuasive evidence id a cts committed subsequent to the due_date of a return may be relevant evidence of a taxpayer's intent in failing to file that return sherrer v commissioner tcmemo_1999_122 wl at aff'd 5_fedappx_719 9th cir the following factors indicate petitioner's fraudulent intent during each year in issue a understatement of income a pattern of consistent underreporting of income especially when accompanied by other circumstances showing an intent to conceal justifies the inference of fraud 94_tc_654 in failing to file his tax returns for the years in issue petitioner underreported his income by more than dollar_figure over that two-year period in the context of the factual circumstances discussed below we consider that two-year pattern of consistent underreporting of income an indicium of fraud see eg delvecchio v commissioner tcmemo_2001_130 wl at two years of substantial_understatement may support a finding of fraud aff'd 37_fedappx_979 11th cir b concealment of assets concealing assets coupled with a failure_to_file tax returns is a strong indication of fraud freidus v commissioner tcmemo_1999_195 wl at petitioner took affirmative steps to conceal income derived from his pool-cleaning business petitioner maintained no bank accounts in his name and deposited business receipts into an account held in the name of freedom church of revelation restoration ministries effectively hiding that income because that account was held under the freedom church of revelation restoration ministries' identification_number the record shows no evidence of the account's use for church purposes only bank transactions related to petitioner's pool business we cannot conceive of a purpose for depositing pool business receipts into that bank account other than to conceal their existence from respondent and avoid tax_liability further petitioner failed to deposit numerous receipts from customers during the years in issue making it difficult for respondent to identify those receipts and charge that income to petitioner petitioner's use of the freedom church of revelation restoration ministries' bank account as a repository for his business income coupled with his failure to deposit numerous business receipts is clear_and_convincing evidence of his attempt to conceal income for the years in issue c implausible or inconsistent explanations of behavior petitioner's inconsistent explanations to revenue_agent tae for his failure_to_file tax returns also furnishes clear_and_convincing evidence of his attempt to conceal his pool-cleaning business income by failing to file returns in response to revenue_agent tae's inquiry concerning his tax returns for the years in issue petitioner sent a letter dated date in which he disputed his obligation to pay income_tax and denied his status as a taxpayer under the internal_revenue_code however as of that date date petitioner had engaged a tax_return preparer to prepare his and tax returns and as far as we can determine timely filed those returns moreover while disputing throughout the examination his obligation to file returns for the years in issue petitioner engaged a tax_return_preparer to prepare his tax_return and again we assume timely filed that return he later filed a tax_return for petitioner has not attempted to explain why he believed that he was not a taxpayer in and thus not required to file returns for the years in issue but achieved that status in in his date letter petitioner informed revenue_agent tae that he had filed returns in past years out of total ignorance of the tax laws even if that was true at the time of that letter petitioner had already prepared if not filed his return his explanation for failing to file tax returns could have no other purpose than concealment of his income from the pool-cleaning business and avoidance of paying tax believed to be owed d failure to cooperate with tax authorities petitioner did not cooperate with revenue_agent tae's requests for petitioner's tax returns for the years in issue or his requests for records and information concerning petitioner's tax_liability for those years petitioner refused to meet with revenue_agent tae to discuss petitioner's missing tax returns instead denying his liability for the so-called income_tax and claiming sovereign immunity from administrative actions brought by the irs petitioner thus misled revenue_agent tae as to the existence of the bank account and the taxable_income held therein revenue_agent tae was forced to issue third-party inquiries and summonses to eventually uncover the bank account's existence its connection with petitioner's pool-cleaning business and ultimately the taxable business receipts for the years in issue we conclude that petitioner's failure to cooperate with respondent's agent is indicative of a fraudulent_failure_to_file conclusion respondent has proven by clear_and_convincing evidence that petitioner's failure_to_file his tax returns for the years in issue was fraudulent petitioner has not proven that his failure to do so was due to reasonable_cause and not due to willful neglect see sec_6651 accordingly we conclude that petitioner is liable for the addition_to_tax under sec_6651 for each year in issue because we find petitioner so liable we do not address respondent's alternative argument of the applicability of the addition_to_tax for failure_to_file timely under sec_6651 c sec_6673 penalty on date we ordered petitioner to show cause why the court should not impose a penalty upon him under sec_6673 petitioner failed to obey the order under sec_6673 and b this court may require a taxpayer to pay a penalty not in excess of dollar_figure if the taxpayer has instituted or maintained a proceeding primarily for delay or the taxpayer's position in such proceeding is frivolous or groundless a taxpayer's position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 135_tc_231 we may consider sua sponte whether to impose upon a taxpayer a sec_6673 penalty e g hyde v commissioner tcmemo_2011_104 wl at aff'd 471_fedappx_537 8th cir as stated supra petitioner advanced only meritless arguments as to why he is not required to pay tax on the schedule c business gross_receipts and interest_income at issue herein we warned petitioner on several occasions that we would consider imposing on him a sec_6673 penalty moreover petitioner refused to heed our instruction to appear for trial did not comply with the briefing schedule we set and disobeyed our order to show cause we can see no reason for that defiance other than to delay respondent's collection of federal_income_tax due and owing for the years in issue which is a separate basis for imposing a sec_6673 penalty we likewise see no reason other than delay for petitioner's unwarranted discovery requests which we have set out in some detail and which further justify a penalty cf powell v commissioner tcmemo_2009_174 wl at effecting delay and unnecessary responses through abuse of the discovery process is an appropriate basis for an award under sec_6673 aff'd sub nom 408_fedappx_381 d c cir petitioner has wasted both the court's and respondent's time and deserves a substantial penalty accordingly we shall make our order to show cause absolute and impose upon petitioner a penalty under sec_6673 of dollar_figure iii conclusion petitioner is liable for the deficiencies penalties and additions to tax as determined herein an appropriate order will be issued and decision will be entered for respondent
